Appeal from a judgment of the Supreme Court, Richmond County (Rubin, J.), dated October 27, 1982, which dismissed a proceeding to place the name of the candidates for the public office of Civil Court Judge, Richmond County, below the names of the candidates for the office of Representative to the United States Congress, from the 14th Congressional District on the ballot for the election to be held on November 2, 1982. Judgment affirmed, without costs or disbursements. Petitioner, a candidate for the office of Civil Court Judge, Richmond County, claims that the placement of the names of the candidates for that office above the names of the candidates for *561the office of Representative to the United States Congress, from the 14th Congressional District, on the ballot for the November 2,1982 general election is violative of subdivision 1 of section 7-108 of the Election Law. That subdivision provides: “Upon ballots for a general election, the offices shall be listed in the customary order.” The “customary order”, according to petitioner, is to list the offices in descending order of the geographic size of the area of candidacy. Although this may incidentally be true more often than not, examination of the evidence submitted as to prior ballots reveals, more particularly, that candidates for county-wide Civil Court judgeships have traditionally been listed after candidates for the Supreme Court and before candidates for the House of Representatives, while candidates for district-wide Civil Court judgeships have traditionally been listed at the bottom of the ballot, below candidates for the House of Representatives and the State Legislature. Since the Civil Court seat to be filled this year is a county-wide office, its placement on the ballot accords with the “customary order” and does not violate subdivision 1 of section 7-108 of the Election Law. Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.